 



CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION
ASTERISKS DENOTE SUCH OMISSION
EXHIBIT 10.28
[English Translation]
ZHONG SHAN FOREIGN ECONOMIC AND TRADE COMMISSION
APPROVAL CERTIFICATE FOR FOREIGN PROCESSING AND ASSEMBLY AGREEMENTS
Zhongwaijingjia Zi No. (2002) x1314
     It is hereby acknowledged that the number 2002-13 filing made by Zhang Shan
Zhongjing Import and Export Limited Company is received. After examining and
reviewing the filing, the Foreign Processing and Assembly Agreement number
zhongjingxie zi 2002-01 between ZHONG SHAN CARTON GENERAL FACTORY COMPANY LTD
and ARTESYN TECHNOLOGIES ASIA-PACIFIC LTD., dated as of December 28, 2002, is
hereby approved. The Agreement will remain effective until December 28, 2007.
     The Agreement (as set forth in the Annex hereto) becomes effective from the
date of this approval.
Dated: December 30, 2002


(official seal)
     Cc:     Zhong Shan Customs and Zhong Shan Industry and Commerce Bureau

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION
ASTERISKS DENOTE SUCH OMISSION
Supply and Processing Agreement
Contract number: Zhongjingxie Zi Number 2002-01
Date: December 28, 2002
Place: Zhang Shan City
WHEREAS, ZHONG SHAN CARTON GENERAL FACTORY LIMITED COMPANY (hereinafter “Party
A”), at Qi Guan Xi Road, Shi Qi, Zhang Shan City, telephone number 8816146,
desires to develop supply-and-processing business involving the production and
assembly of computer accessories, converter wires and power supply equipment.
With the assistance of ZHONG SHAN ZHONGJING IMPORT AND EXPORT LIMITED COMPANY
(hereinafter “Business Agent”), Party A and ARTESYN TECHNOLOGIES ASIA-PACIFIC
LTD. (hereinafter “Party B”), at 13-15 Shing Wan Road, Tai Wan, Shatin, New
Territories, Hong Kong, telephone number 26992868, adhering to the principle of
equality and mutual benefit, negotiate and agree on the supply and processing
business involving the production and assembly of power supply equipment, power
conversion equipment and power wires, and execute an agreement as follows:
Article 1 Cooperation Terms
     Party B will provide at no consideration equipment and tools necessary for
the processing and assembly of the above-mentioned products. Titles to such
equipment and tools shall belong to Party B. Equipment already transferred and
delivered under Document number “zhongjingxie zi 2000-02” has an estimate total
value of US $62,438,481.73, of which deposits and administration fee paid,
non-imported equipment has a total value of US $22,263,561.39 and the total
value of imported equipment was US$40,174,920.34 (as set forth in the Annex
hereto). Party B will also provide at no consideration the raw and accessory
materials, and packing materials necessary for the manufacturing of the
above-mentioned products. Quantities and specifications thereof will be
specified in the manufacturing contract. Raw and accessory materials used for
the production will be reimbursed in accordance with their actual usage. The
said equipment will be provided by the foreign investor at no charge. The
operating entity shall not be required to import the equipment by paying foreign
exchanges and the processing entity shall not be required to pay back the
equipment price with its processing fees hereunder.
     Party A shall, within the term of this agreement, provide factory space,
dormitory and dining facilities, and labor to manufacture and process products
for Party B. Party A will receive processing fees therefor. Final products will
be delivered to Party B to be shipped and sold in Hong Kong.

-2-



--------------------------------------------------------------------------------



 



CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION
ASTERISKS DENOTE SUCH OMISSION

Article 2      Processing Quantities, Calculation of Processing Fees and Foreign
Exchange Settlement

     In order to balance production, Party A and Party B agree that within the
term of this agreement, the estimate processing fees to be paid to manufacturing
and administrative personnel will be in the range of US $3,600,000 to US
$4,600,000, to be determined by the actual number of necessary personnel. The
fixed working hours for each personnel will be 21.5 days per calendar month and
8 hours per day (for purpose of working hours hereof, nationally prescribed paid
vacation days are treated as working hours). Working hours beyond the fixed
working hours shall be treated as overtime. Within the fixed working hours, the
number of manufacturing workers shall be 4,000. The processing fees to be paid
to the manufacturing workers will be calculated at ******** per worker per
month. The number of administrative staff will be 450. Processing fees to be
paid to administrative staff will be calculated at ******** per staff per month.
The number of workers may be increased or decreased in accordance with the
change of quantity of work. But in no event will the number of workers be less
than 2,800. In the event of suspension of manufacturing as a result of Party B’s
delay in short-term supply of materials, the processing fees shall be calculated
and paid on the basis of the working hours, with allowances for overtime
incurred thereafter. Annual processing and assembly quantity for computer
accessories, converter wires and power supply equipment will be 20,000,000.
     If it is warranted by actual necessities and in order to ensure employee
loyalty, Party B will pay, on a monthly basis, small-amount welfare allowances
as awards and bonuses, beyond the fixed processing fees, to senior workers and
workers with various degrees of skills.
     Subject to production development and Party B’s economic situation, Party A
shall have the right to request a processing fee adjustment each year. The
extent of adjustment shall be determined in accordance with the production
circumstances, subject to consultation and confirmation by both parties.

Article 3      Overtime Processing Fees

     Overtime processing fees shall be calculated at one hundred fifty per cent
(150%) of the normal processing fees.
Article 4    Calculation and Foreign Exchange Settlement of Processing Fees
     Upon signing this Agreement, processing fees and all related costs shall be
calculated and foreign exchange settlement related thereto shall be made once a
month, subject to confirmation signed by Party B’s representative. The payment
shall be remitted to the Business Agent after foreign exchange settlement
through the Zhong Shan Branch of Industrial and Commercial Bank of China. And
the Business Agent will then transfer the payment to Party A. If the foreign
exchange settlement is delayed, Party A shall have the right to suspend export.
The last batch of

-3-



--------------------------------------------------------------------------------



 



CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION
ASTERISKS DENOTE SUCH OMISSION
products under the production contract will not be delivered until foreign
exchange settlement is made first.

Article 5      Payment of Shipping Costs, Technical Training and Insurance
Provisions

     Party B shall be responsible for all shipping costs for equipment, raw and
accessory materials, and packing materials to be shipped from Hong Kong to the
manufacturing factory and final products to be shipped from the manufacturing
factory to Hong Kong. If any materials or products will be imported or exported
via the Shen Zhen port, Party B shall be responsible for the transportation
costs from Hong Kong to the manufacturing factory.
     From the date the equipment is delivered to the manufacturing factory,
Party B shall send technical personnel to the manufacturing factory site to
install the equipment and provide relevant technical assistance. Party B shall
be responsible for all costs related to such technical personnel. Party A shall
within its capacity and best efforts provide assistance thereto.
     Party B shall be responsible, at its own cost, for the import and export of
any equipment, raw and accessory materials, or final products, and the
warehousing insurance thereof. As an alternative, Party B may entrust Party A to
apply for insurance thereof with the Zhong Shan Branch of China People’s
Insurance Company, and Party B will be responsible for the insurance cost
incurred thereof. Party B shall be responsible for any loss or damage to the
equipment, raw and accessory materials, and final products as a result of its
failure to provide for insurance thereof.

Article 6      Payment of Miscellaneous Charges

     Party B shall be responsible for the electrical utility costs and facsimile
costs related to Party A’s production process. Party A shall provide for backup
electricity generation facilities. In the event of power outage, Party A shall
supply electricity with its backup generation facilities immediately. Party B
shall calculate and pay to Party A the electricity costs each month together
with the processing fees, based on the monthly readings of the utility meter and
unit cost of ******** per KWH.

Article 7       Term of the Agreement and Miscellaneous

     The term of this Agreement will be five (5) years, from December 28, 2002
to December 28, 2007. This Agreement will become effective after signing by both
parties and being approved by Party A’s authority-in-charge. Within the term of
this Agreement, Party A and Party B shall strictly comply with the terms and
conditions hereunder. If this Agreement needs to be terminated before its
expiration date or to be extended beyond its expiration date, both parties shall
give 3-month notice to the other party. Such termination or extension shall
become

-4-



--------------------------------------------------------------------------------



 



CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH SECURITIES AND EXCHANGE COMMISSION
ASTERISKS DENOTE SUCH OMISSION
effective after consultation and consent of both parties and approval by Party
A’s authority-in-charge. If any party terminates this Agreement before its
expiration date, or any dispute arises from or in connection with the
performance of this Agreement, both parties shall dissolve the dispute through
friendly consultation. In the event no resolution can be reached through
consultation, the dispute shall be submitted to the China International Economic
and Trade Arbitration Committee (“CIETAC”) for resolution. The arbitral award by
CIETAC shall be final and binding equally on both parties.
     Both parties agree to entrust Zhong Shan Zhongjing Import and Export
Limited Company as the Business Agent for purposes of this Agreement.
     During the course of the performance of this Agreement, anything not
addressed by and in this Agreement may be amended or supplemented after
consultation by both parties. Such amendment or supplement will become effective
after approval by Party A’s authority-in-charge.
     There will be six original copies of this Agreement and several
counterparts hereof. The original copies and their counterparts shall have the
same effect.

     
Party A: _______________________________
  Party B: _______________________________
Zhong Shan Carton General Factory Limited Company
  Artesyn Technologies Asia-Pacific Ltd.
 
   
By: /s/ Huang Yaoxin
  By: /s/ He Pinyan
 
   
Business Agent: _______________________________
   
Zhong Shan Zhongjing Import and Export Limited Company
   
By: /s/ Huang Yaoxin
   

-5-